Citation Nr: 0918547	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
ribs.

2.  Entitlement to service connection for a neurological 
condition of the left upper extremity.

3.  Entitlement to an increased evaluation for a compression 
fracture, T9, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the RO received additional VA treatment 
records and Social Security Administration records throughout 
2008, subsequent to the issuance of the two April 2007 
Statements of the Case (SOC).  These additional records 
provide detailed information regarding the Veteran's health 
and at least some of the records are pertinent to the issues 
on appeal.  Under 38 C.F.R. § 19. 31, the addition of such 
records to the claims file warrants the issuance of an SSOC 
addressing the new records, but such action has not been 
taken to date.  The absence of an SSOC constitutes a 
procedural defect warranting a remand for corrective action.  
See 38 C.F.R. § 19.9 (2008).

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

As to the claim for increased evaluation for the Veteran's 
service connected compression fracture, T9, the Board notes 
that the Veteran last underwent a VA medical examination for 
his spine in July 2006, nearly three years ago.  The lapse of 
time since this examination, in and of itself, would not 
warrant a new examination.  See VAOPGCPREC 11-95 (April 7, 
1995).  That notwithstanding, in a March 2008 letter, the 
Veteran indicated that his back had worsened.  Under such 
circumstances, where the Veteran has indicated an increased 
level of severity, a reexamination is warranted.  Id.  
Therefore, the Board finds that a thorough and 
contemporaneous VA examination would certainly assist the 
Board in clarifying the current severity of the Veteran's 
disability.  Such examination would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records 
since June 2008 and any private medical 
records the Veteran identifies.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected compression fracture, T9.  All 
necessary testing should be conducted, and 
the examiner should also provide a full 
description of the effects of the 
disability upon the Veteran's employment 
and daily life, including any manifest 
limitation of activity alleged by the 
Veteran.  The claims folder must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.

3.  After completion of the above 
development, the issues should be 
readjudicated, with consideration of all 
evidence added to the claims file since 
the April 2007 SOCs.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



